Interview Summary (cont.)
Prior to this meeting, the following meeting agenda was present to the examiner.  Discussion notes have been placed after each item.


Proposed Discussion
Rejection of claim 1 under § 103 as being unpatentable over Phillips and AMS, as evidenced by WCA.

Rejections of claim 1 under § 112.

Rejection of claim 1 over Phillips and AMS, as evidenced by WCA.
Applicant proposes to amend claims 1 to recite:
A method, comprising:
blanching a food source comprising a whole or sliced fruit or vegetable to produce a blanched food source;
marinating the blanched food source in a marinade to produce a marinated food source, the marinade comprising a protein and a sugar 
drying the marinated food source to produce a dried food source having a water activity of less than 0.65,
wherein the sugar is 20-50% of the marinade on a w/w basis





Example Amended Claim 1
Applicant submits that a combination of drying the marinated food source in which 20-50% of the marinade is sugar on a w/w basis to a water activity level of less than 0.65 is not taught by the cited references. At least beginning at para [0055], the importance of varying sugar content in relation to water activity in controlling the texture of the dried food source is discussed. Too little sugar content and the dried food source may be firmer than desired, too much sugar content and the dried food source may be softer than desired. In at least para [0009], we discuss the difference between water activity and moistness of a food, and how a variety of foods may have the same moisture content yet quite different water activities. Following, drying a food to a particular water activity level is different than drying a food to a particular moisture level. While drying down to a particular water activity level is important for shelf-life, it is the sugar content of the marinade that is primarily responsible for achieving the sought after jerky-like texture.

Examiner’s notes: The proposed amendments would advance prosecution, however, Kwon, as applied to claim 5, makes the use of the proposed amounts of sugar obvious.
As for the water activity, it is suggested that Applicant claim process parameters to the drying step (time/temperature), to overcome this limitation.

Rejections of claim 1 under § 112.
Applicant would like to discuss the proposed amendments in relation to § 112 and the specification. Particularly, whether a food source comprising a whole or sliced fruit or vegetable is sufficiently definite.
Discussion notes: The following 35 USC 112 rejections are applied in the rejection of record: 
The Specification is clear at the abstract and paragraphs: 0007, 0019, 0027-0028, 0033-0044, and Tables 1-2 that the “food source” is not “comprising a fruit or vegetable”, it is a fruit or vegetable.  This can be overcome by claiming: 
A method, comprising: 
blanching whole or sliced fruits or vegetables to produce blanched fruits or vegetables; 
marinating the blanched fruits or vegetables in a marinade to produce marinated fruits or vegetables;  
wherein the marinade comprises: a protein and 20-50 wt%  sugar; and 
drying the marinated fruits or vegetables to produce dried marinated fruits or vegetables having a water activity of less than 0.65.



2) New Matter of a “food source comprising a fruit or vegetable” can be overcome by the same type of amendment.
Discussion notes: Applicant will consider said amendment proposal toward overcoming items 1 and 2.

3) 112(b) rejections
a) regarding the scope of claim 1, this can be overcome with the examiner’s proposed amendment above.
b) as for the terms “low” and “high”, Applicant’s proposal to strike said terms from the claim would overcomes such a rejection.
c) Applicant’s proposed amendment to include sugar in the independent claim, would overcome the antecedent basis issue.
d) Claims 10, 12 and 14 need to be amended to overcome the rejection, wherein the claim requires “at least 50% of the protein”, however does not set forth a unit of percent (wt., vol., mass, etc.). 
Discussion notes: Applicant will amend the claims to resolve item d). 

Examiner presented topic: Properties of the composition: It has been long held that it would be reasonable for one of skill in the art to expect that similar compositions, made by similar methods, have similar properties, therefore it is in Applicant’s best interest to claim the specific elements that make up properties claimed, in an effort to further limit the pending invention.  This is because there is case law that states that a composition and its properties cannot be parted. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793